DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of the specification and claims 1, 5 – 7, & 12 – 13. Claims 2 – 4 & 9 – 10 have been cancelled.

Allowable Subject Matter
Claims 1, 5 – 8, & 11 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest art is as follows:
Mu et al. (US 2013/0240021 A1) teach a substrate and a laminated flame resistant sheet (Applicant’s “primer layer” & “top coat layer”) joined by at least one adhesive layer (Applicant’s “intermediate layer”).
However, Mu et al. do not teach a heat-resistant polymer present in the adhesive (intermediate) layers between said first and second layers. Additionally, Mu et al. fail to teach inorganic particles having a Knoop hardness of 1200 or higher.
Hidemi et al. (JP 2014-133815) teach a solar cell module comprising fluororesin and polyethersulfone (heat-resistant resin). However, in light of Applicant’s English .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781